Citation Nr: 0618740	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  06-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for dry eye syndrome 
and left eye cataract.

4.  Entitlement to service connection for left knee 
arthritis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
April 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  A right shoulder disability is first shown many years 
after the veteran's separation from service, and is not 
related to events, disease, or injury during military 
service.

2.  The veteran does not have current disability that has 
been attributed to residuals of a head injury during military 
service.

3.  Dry eye syndrome and left eye cataract are first shown 
many years after the veteran's separation from service, and 
are not related to events, disease, or injury during military 
service.

4.  A left knee disability is first shown many years after 
the veteran's separation from service, and is not related to 
events, disease, or injury during military service.

5.  Bilateral hearing loss is first shown many years after 
the veteran's separation from service, and is not related to 
events, disease, or injury during military service.

6.  Tinnitus is first shown more than one year after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated during service, and arthritis is not presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Residuals of a head injury were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Dry eye syndrome and left eye cataract were not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  A left knee disability was not incurred or aggravated 
during service, and arthritis is not presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Bilateral hearing loss was not incurred or aggravated 
during service, and is not presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.385 (2005).

6.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  

In this case, the veteran contends that he received head and 
shoulder injuries while assigned to riot patrol during active 
service.  Unfortunately, the veteran's service personnel 
records do not show that he engaged in combat with the enemy 
in active service during a period of war.  Further, service 
medical records do not detail any type of injury received 
during the claimed riot patrol duty in active service.



Right Shoulder Disability

The veteran contends that he received a blow to his right 
shoulder during riot patrol duty in Korea.  Service medical 
records do not show any complaints, treatment, or diagnosis 
of a right shoulder disability.  Competent medical evidence 
of record, including VA and private treatment notes, shows 
findings of right shoulder pain, probable chronic right 
rotator cuff tear, and adhesive capsulitis.  However, none of 
the competent medical evidence of record shows that the 
veteran suffers from a right shoulder disability that was 
etiologically related to active service, including his 
reported shoulder injury.  Further, objective medical 
findings of a chronic right shoulder disability are first 
shown more than 40 years after separation from active service 
and cannot be presumed to have been incurred during service.  
Consequently, entitlement to service connection for a right 
shoulder disability is not warranted.  As the Board finds 
that the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  

Residuals of a Head Injury

As noted above, the veteran contends that he received a blow 
to the left side of the head during riot patrol duty in 
Korea.  While a July 1954 service treatment record shows an 
isolated notation of headache and muscle aches, the veteran's 
service medical records do not show any complaints, 
treatment, or diagnosis of residuals of head injury.  
Competent medical evidence of record, including VA and 
private treatment notes, shows subjective complaints of 
headaches and MRI findings of small chronic areas of lacunar 
infarction as well as mild bilateral while matter changes 
within the brain.  However, none of the competent medical 
evidence of record shows that the veteran suffers from any 
current residuals of a head injury that were etiologically 
related to active service.  Further, objective medical 
findings discussed above are first shown more than 40 years 
after separation from active service.  Consequently, 
entitlement to service connection for residuals of a head 
injury is not warranted.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  


Dry Eye Syndrome and Left Eye Cataract

The veteran contends that his left eye was damaged as a 
result of a claimed in-service head injury.  Service medical 
records do not show any complaints, treatment, or diagnosis 
of any eye disabilities.  Competent medical evidence of 
record, including VA and private treatment notes, shows 
findings of cataracts, floaters, various eye infections, and 
meimbomitis.  However, none of the competent medical evidence 
of record shows that the veteran suffers from any eye 
disability that was etiologically related to active service.  
Objective medical findings of an eye disability are first 
shown more than 40 years after separation from active 
service.  Consequently, service connection for dry eye 
syndrome and left eye cataract is not warranted.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Left Knee Disability

The veteran contends that he sustained a left knee injury 
after a motor vehicle accident during active service.  
Unfortunately, service medical records do not show any 
complaints, treatment, or diagnosis of a left knee 
disability.  Competent medical evidence of record, including 
VA and private treatment notes, shows findings of left knee 
pain, degenerative joint disease, arthritis, 
chondrocalcinosis, prominent bone ossicles, osteopenia, 
possible meniscal tear, and mild crepitus.  An October 2004 
VA X-ray report noted that "prominent bone ossicles in the 
region of the anterior tuberosity may suggest prior trauma or 
Osgood-Schlatter's [disease]".  The Board finds that this 
statement is speculative, as it merely suggested two possible 
reasons for the x-ray finding.  Moreover, it does not refer 
to any specific knee trauma, must less to any in-service knee 
injury.  The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Accordingly, none of the competent medical evidence of record 
shows that the veteran suffers from a left knee disability 
that was etiologically related to active service.  Further, 
objective medical findings of a chronic left knee disability 
are first shown more than 40 years after separation from 
active service and cannot be presumed to have been incurred 
during service.  Consequently, service connection for a left 
knee disability is not warranted.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

The veteran contends that he has bilateral hearing loss as a 
result of a claimed in-service head injury.  Service medical 
records, however, do not show any complaint, treatment, or 
diagnosis of hearing loss or head injury.  Competent medical 
evidence of record, including a November 2004 VA audiology 
evaluation report, shows findings of bilateral sensorineural 
hearing loss under 38 C.F.R. § 3.385.  However, none of the 
competent medical evidence of record shows that the veteran 
suffers from bilateral hearing loss that was etiologically 
related to active service.  Further, objective medical 
findings of bilateral hearing loss are first shown more than 
40 years after separation from active service.  Consequently, 
service connection for bilateral hearing loss is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Tinnitus

The veteran contends that he has tinnitus as a result of a 
claimed in-service head injury.  However, service medical 
records do not show any complaint, treatment, or diagnosis of 
tinnitus or any head injury during active service.  Competent 
medical evidence of record, including a November 2004 VA 
audiology evaluation report, shows findings of bilateral 
tinnitus and complaints of dizziness.  However, none of the 
competent medical evidence of record shows that the veteran 
suffers from bilateral tinnitus that was etiologically 
related to active service.  Further, objective medical 
findings of tinnitus are first shown more than 40 years after 
separation from active service.  Consequently, entitlement to 
service connection for tinnitus is not warranted.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, substantially complete application for 
the veteran's service connection claims was received in 
September 2004.  An October 2004 letter met the four notice 
requirements specified in Pelegrini.  Thereafter, in a 
February 2005 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for shoulder, 
claimed head injury residuals, eye, left knee, tinnitus, and 
hearing loss disabilities.  Thus, both the content and the 
timing of the notice were appropriate.  Additional notice was 
given to the veteran in an April 2005 letter as well as a 
March 2006 statement of the case (SOC).  The Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

The veteran was notified of all five elements of a service 
connection claim, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), in a May 2006 letter.  The Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the Board notes that VA 
examinations were not ordered to evaluate the veteran's 
claimed disabilities, as it was determined unnecessary after 
consideration of 38 C.F.R. § 3.159(c)(4) (2005).  

Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the Board 
notes that the veteran receives benefits from the Social 
Security Administration (SSA) based on his age; the record 
does not indicate that he is receiving SSA disability 
benefits related to any of the claimed disabilities.  The 
Board concludes that remanding this case to the RO solely to 
ascertain whether there might be pertinent SSA records at 
this point would only result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  
Further, the veteran did not request that VA obtain any 
records from SSA in connection with the current claims.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for dry eye syndrome and 
left eye cataract is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


